DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2005/0089750 A1) in view of Schnaars et al. (US 2015/0295287 A1).
With respect to claim 1, Ng teaches a rechargeable battery (para. [0006]) (Figure 1, 28) having at least one cell (28) (para. [0049]) for storing electrical energy and at least one heating device/(bladder (30)) for heating or controlling the temperature of the cell (28), wherein the heating device (30) comprises a flexible multi-layer film/(plastic composite layers) (para. [0088]-[0089]) with an electrically contacted heating resistance element (para. [0100]);
wherein the heating device (30) is a part of a cooling device (30), and
wherein the multi-layer film (para. [0088]) of the heating device (30) at least partly forms a coolant channel (para. [0088]-[0089]) (as illustrated in Figure 8).
Ng fails to teach wherein the electrically contacted heating resistance element is formed as a metal film or a metalized plastic film or a wire or grid.  Schnaars teaches a rechargeable battery (para. [0003]) (Figure 1, 13) having at least one cell (13) (para. [0049]) for storing electrical energy and at least one heating device (3a & 3b) (para. [0044]) for heating or controlling the temperature of the cell (13), wherein the heating device (3a & 3b) comprises a single-layer or multi-layer film/(fiber plastic composite layers) (3a & 3b) (para. [0044]) with a an electrically contacted heating resistance element formed as a metal film/(band (9/16)) (Figure 3) or a metalized plastic film or a wire (Figure 2, 8) or a grid (para. [0044]) in order to thereby provide heat to the heating device (para. [0042]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a heating resistance element formed as a metal film or a metalized plastic film or a wire or grid in the apparatus of Ng, as taught by Schnaars, in order to thereby provide heat to the heating device.
Ng teaches wherein the multilayer-film comprises a three-layer construction comprising a metallic layer disposed between a first polymer layer and a second polymer layer (para. [0088]).  Though Ng fails to teach wherein the multi-layer film comprises a first plastic film, an enforcement layer connected to the first plastic film, and a metal film connected to the enforcement layer; absent critical results, the order in which the film layers are stacked is a matter of design choice and not a matter of patentability.
Furthermore, though Ng fails to specifically teach wherein the first plastic film has a layer thickness of between 10 um and 200 um, the enforcement layer has a layer thickness of between 5 um and 50 um, and the metal film has a layer thickness between 5 um and 200 um; the respective thicknesses of the layers would have been a design choice in order to meet cost reduction and miniaturization needs.  The specific thickness of the film layers is not considered to confer patentability to the claims.  As the cooling device cost of construction and efficiency of operation are variable(s) that can be modified, among others, by adjusting said thickness of the film layers, with said construction cost and operating efficiency both increasing as the thickness is increased, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed thicknesses cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the thickness of the film layers in the apparatus of Ng to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Limitations expressed in intended use language (i.e. for heating, for controlling) is not given weight in an apparatus claim given that it does not add any structural limitation to the claim.
With respect to claim 3, Schnaars further teaches wherein the electrically contacted heating resistance element (16) is arranged on or in the multi-layer film (3a or 3b) (as illustrated in Figure 3). 
With respect to claim 5, Schnaars further teaches wherein the electrically contacted heating resistance element (10) has an area of at least 90% of the base area of the cooling device (4) (para. [0045]) – as illustrated in Figure 4, electrically contacted heating resistance element (10) is applied on the first and/or second layer (3a, 3b) of the delimiting elements (2a, 2b), which would cover an area of at least 90% of the base area of the cooling device (4).
With respect to claim 6, Schnaars further teaches wherein the multi-layer film (3a & 3b) comprises at least one separate heating element for each cell (13) (as illustrated) – Schnaars discusses providing a temperature control device (1) for a rechargeable battery (13) (para. [0049]), therefore, it would be obvious that in the event that there are multiple cells in place, then each cell would be provided with its respective temperature control device (1) which includes heating element layers (13a & 13b).
With respect to claim 7, Schnaars further teaches wherein the multi-layer film (13a & 13b) comprises a second plastic film/(fiber plastic composite layer) (3a & 3b) (para. [0044]), and that wherein the electrically contacted heating resistance element/(Figure 3, 16) is arranged between the first and second plastic films (13a & 13b) (as illustrated).
With respect to claim 10, wherein the metal film of the multi-layer film forms the metal film of the electrically contacted heating resistance element – Schanaars teaches wherein the heating resistance element (16) can be in the form of a heating band (9) (para. [0044]) embedded between the first and the second layers (3a and 3b) (Figure 3); therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the metal layer in Ng function as the heating resistance element.
With respect to claim 11, Ng teaches a stiff metal layer/(sleeve (63)), wherein the multi-layer film (30) is combined with the stiff metal layer (63) (Figure 8).
Limitations expressed in intended use language (i.e. to form a cover for the rechargeable battery) is not given weight in an apparatus claim given that it does not add any structural limitation to the claim.  Regardless, cooling bladder (30) and sleeve (63) do cover the battery cells (28) (Figure 3).   

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2005/0089750 A1) in view of Schnaars et al. (US 20150295287 A1), as applied to claim 1 above, and further in view of Bober (US 2015/0221992).
With respect to claim 8, modified Ng discloses all claim limitations as set forth above but fails to teach wherein the single-layer or multi-layer film comprises at least one temperature sensor, which is connected to the electrically contacted heating resistance element, such that the heating performance of the electrically contacted heating resistance element is controlled depending on the measured value of the temperature.  Bober teaches a battery cell (Figures 1-4, 20) comprising a heating device comprising an electrically contacted heating resistance element/(portions Figure 1, 400, 402, 404, 406, 408, 410, 412, 414, 416, 418, 420, 422, 424) (para. [0033]) and comprises at least one temperature sensor (Figure 1, 50), which is connected to the electrically contacted heating resistance element/(portions 400, 402, 404, 406, 408, 410, 412, 414, 416, 418, 420, 422, 424) (para. [0014]-[0015], [0033]), such that the heating performance of the electrically contacted heating resistance element/(portions 400, 402, 404, 406, 408, 410, 412, 414, 416, 418, 420, 422, 424) is controlled depending on the measured value of the temperature (para. [0014]-[0016] and [0031]-[0034] and [0055]) in order to provide a thin profile sensor which determines a temperature value associated with the battery cell utilizing a sensing circuit, and controls a heat generating circuit to adjust a temperature level of the battery cell based on the temperature value (para. [0055]) and thereby provide timely and precise temperature control of the battery cell.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the single-layer or multi-layer film of modified Ng with at least one temperature sensor, which is connected to the electrically contacted heating resistance element, such that the heating performance of the electrically contacted heating resistance element is controlled depending on the measured value of the temperature, as taught by Bober, in order to provide a thin profile sensor which determines a temperature value associated with the battery cell utilizing a sensing circuit, and controls a heat generating circuit to adjust a temperature level of the battery cell based on the temperature value and thereby provide timely and precise temperature control of the battery cell.
With respect to claim 9, Bober further teaches wherein the at least one temperature sensor (50) rests directly against the cell (20) (as illustrated in Figure 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,296,368. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is disclosed in claims 1 and 10 of USP 11,296,368.  
Though USP 11,296,368 fails to specifically teach wherein the first plastic film has a layer thickness of between 10 um and 200 um, the enforcement layer has a layer thickness of between 5 um and 50 um, and the metal film has a layer thickness between 5 um and 200 um; the respective thicknesses of the layers would have been a design choice driven by the need to meet construction cost reduction and miniaturization.  The specific thicknesses of the film layers are not considered to confer patentability to the claims.  As the cooling device cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting said thickness of the film layers, with said construction cost and operating efficiency both increasing as the thickness is increased, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed thicknesses cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the thicknesses of the film layers in the apparatus of USP 11,296,368 to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 1 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/638,932. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 8-9 are disclosed in claims 1-11  of 16/638,932.
Though USP 16/638,932 fails to specifically teach wherein the first plastic film has a layer thickness of between 10 um and 200 um, the enforcement layer has a layer thickness of between 5 um and 50 um, and the metal film has a layer thickness between 5 um and 200 um; the respective thicknesses of the layers would have been a design choice driven by the need to meet construction cost reduction and miniaturization.  The specific thicknesses of the film layers are not considered to confer patentability to the claims.  As the cooling device cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting said thickness of the film layers, with said construction cost and operating efficiency both increasing as the thickness is increased, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed thicknesses cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the thicknesses of the film layers in the apparatus of US 16/638,932 to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/636,113. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is disclosed in claim 1 of US 16/636,113.
Though US 16/636,113 fails to specifically teach wherein the first plastic film has a layer thickness of between 10 um and 200 um, the enforcement layer has a layer thickness of between 5 um and 50 um, and the metal film has a layer thickness between 5 um and 200 um; the respective thicknesses of the layers would have been a design choice driven by the need to meet construction cost reduction and miniaturization.  The specific thicknesses of the film layers are not considered to confer patentability to the claims.  As the cooling device cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting said thickness of the film layers, with said construction cost and operating efficiency both increasing as the thickness is increased, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed thicknesses cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the thicknesses of the film layers in the apparatus of US 16/636,113 to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							11/16/2022Primary Examiner, Art Unit 1725